DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/2/2019, 10/27/2020 and 01/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2-8, 10-11 and 13-15 objected to because of the following informalities:  The dependent claims should be amended to recite “the” instead of “a” at the beginning of the claims to provide better clarity.  Appropriate correction is requested.
Claims 13-15 objected to because of the following informalities:  The dependent claims should be amended to recite a comma after the claim in which is depends upon (i.e. claim 12,) to provide better clarity.  Appropriate correction is requested.
Claims 1, 9 and 12 are objected to because of the following informalities:  The claims recite the acronym “API” without spelling out the acronym at its first occurrence. The Examiner suggest the acronym to be spelled out to recite “Application Programming Interface” as disclosed in page 3, line 2of Applicant’s specification. Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the limitation “a receiver for receiving key generator onto the device”, which is not disclosed in the specification. The specification discloses using a true random number generator to generate the pre-shared key ID (application’s specification pages 11 & 14), but does not discloses a receiver receiving the key generator.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “when the device the registration software is installed” and it is unclear when the registration software image is installed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 12 recites receiving an API key and pre-shared key ID and using the API key and pre-shared ID to generated a pre-shared key for verification by a server and registering the pre-shared key in a register. 
The limitations of receiving an API key and pre-shared key ID and using the API key and pre-shared ID to generated a pre-shared key for verification by a server and registering the pre-shared key in a register, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a receiver and key generator” nothing in the claim element precludes the step from practically being performed in the mind. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a receiver and key generator to perform the steps. The receiver and key generator are recited at a high-level of generality (i.e., as a generic receiver receiving information and generic generator generating a key), such that they amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 recites receiving an API key, pre-shared key and pre-shared key ID, verifying that the API key is valid, and writing the pre-shared key & pre-shared key ID to a register. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a server to perform the steps. The server is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function), such that they amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 
Independent claims 1 includes limitations similar to the limitations of independent claim 12 and rejected under 3 USC 101 for being directed to abstract idea for similar reasons as discussed above with respect to independent claim 12.
Dependent claims 2, 4-8, 10-11 and 13-15 do not cure the deficiency of the independent claims and are rejected under 35 USC 101 for being directed to abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Avetisov et al. (US Pub No. 2021/0258308) in view of Hughes et al. (US Pub No. 2006/0130004).
independent claim 1, Avestisov teaches a machine implemented method for securely registering a device with a server, the method comprising: installing at a device a registration software image comprising a pre-shared key ID for identifying the device and an key for verifying the device with a server (Avestisov, page 15, paragraphs 0081-0082 and page 24, paragraph 0124; authentication application installed and communicate information to remote server);  5generating, at the device, a pre-shared key and storing the pre-shared key and pre-shared key ID in a first memory space (Avestisov, page 18, paragraph 0092 and page 24, paragraphs 0126-0127; generate pre-shared key based on identifier; Figure 1 and page 10, paragraph 0061 memory 107 store keys); and transmitting the key, the pre-shared key, and pre-shared key ID to the server for registration (Avestisov, page 25, paragraph 0133 and page 27, paragraph 0146).
Avestisov does not explicitly teach an API key. 
Hughes teaches an API key (Hughes, pages 6-7, paragraphs 006-0070; application key). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an application key to provide the advantage of the application key being bound to devices and for verification (Hughes, page 1, paragraphs 0002-0007). 
	Regarding claim 2, Avetisov in view of Hughes teaches each and every claim limitation of claim 1, however, Hughes teaches the method including installing, at the device, a production software 10image when the device the registration software image is installed (Hughes, page 7, paragraphs 0071-0072 and 0078).
Hughes, page 1, paragraphs 0002-0007). 
Regarding claim 3, Avetisov in view of Hughes teaches each and every claim limitation of claim 1, however, Hughes teaches the method including installing, at the device, a production software image after registration of the device without overwriting the first memory space (Hughes, page 7, paragraphs 0070 and page 6, paragraph 0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to install portable applications to provide the advantage of the application bound to devices and allowing access to the application when a user wants to travel (Hughes, page 1, paragraphs 0002-0007). 
Regarding claim 5, Avetisov in view of Hughes teaches each and every claim limitation of claim 1, however, Hughes teaches the method wherein the API key is valid for a pre-determined, 20limited number of devices (Hughes, pages 6-7, paragraph 0068; maximum number of devices bound to application key).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an application key to provide the advantage of the application key being bound to devices and for verification (Hughes, page 1, paragraphs 0002-0007). 
claim 6, Avetisov in view of Hughes teaches each and every claim limitation of claim 1, however, Hughes teaches the method wherein the API key is associated with an account ID (Hughes, pages 6-7, paragraph 0068; device identifier).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an application key to provide the advantage of the application key being bound to devices and for verification (Hughes, page 1, paragraphs 0002-0007). 
Regarding claim 8, Avetisov in view of Hughes teaches the method including storing at a onetime programmable (OTP) register (Avestisov, pages 38-39, paragraph 0203). 
Regarding independent claim 12, Avestisov teaches a device providing for secure self-registration with a server, the device comprising: a receiver for receiving: an key, a pre-shared key ID and key generator onto the device whereby during production the key generator uses the key and pre-shared key ID to 22Attorney Docket No. 4729,225US01 generate a pre-shared key at the device for verification by the server (Avestisov, page 15, paragraphs 0081-0082, page 18, paragraph 0092 and page 24, paragraph 0124-0127; authentication application installed and communicate information to remote server; generate pre-shared key based on identifier); and then registration with the pre-shared key in a register (Avestisov, Figure 1 and page 10, paragraph 0061 memory 107 store keys).
Avestisov does not explicitly teach an API key. 
Hughes teaches an API key (Hughes, pages 6-7, paragraphs 006-0070; application key). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an application key to provide the advantage of the Hughes, page 1, paragraphs 0002-0007). 
Regarding claim 13, Avetisov in view of Hughes teaches the device whereby the device is connected to the server using a 5physical connection (Avestisov, page 8, paragraph 0050). 
Regarding claim 14, Avetisov in view of Hughes teaches the device whereby the device is connected to the server using a secure wireless 5secure wiconnection (Avestisov, page 8, paragraph 0050). 
Regarding claim 15, Avetisov in view of Hughes teaches the device whereby an API key is requested from the server using the pre-shared key ID (Avestisov, page 15, paragraphs 0081-0082). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Avetisov et al. (US Pub No. 2021/0258308) in view of Hughes et al. (US Pub No. 2006/0130004) as applied to claims 1-3, 5-6, 8 and 12-15 above, and further in view of Evans et al. (US Pub No. 2015/0288517).
Regarding claim 4, Avestisov in view of Hughes teaches each and every claim limitation of claim 1. 
Avetisov in view of Hughes does not explicitly teach the method wherein the device has a true random number generator module and the generating, at the device of the pre-shared key includes generating using the true random number generator module. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avestisov in view of Hughes with the teachings of Evans to use a random number generator to generate pre-shared keys to provide the advantage of inherent randomness that is computationally non-deterministic and unbreakable for secure computation of keys (Evans, page 4, paragraph 0038).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Avetisov et al. (US Pub No. 2021/0258308) in view of Hughes et al. (US Pub No. 2006/0130004) as applied to claims 1-3, 5-6, 8 and 12-15 above, and further in view of HERSENT (US Pub No. 2019/0394172).
Regarding claim 7, Avestisov in view of Hughes teaches each and every claim limitation of claim 1. 
Avetisov in view of Hughes does not explicitly teach the method wherein the API key is uniquely associated with a device. 
HERSENT teaches wherein the API key is uniquely associated with a device (HERSENT, page 4-5, paragraph 0091; APP key is specifically associated with an endpoint device). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Avestisov in view of Hughes with the teachings of HERSENT for the application key to be specific to the endpoint device to provide the advantage HERSENT, page 1, paragraphs 0008-0009).

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and claim objection, set forth in this Office action.
Examiner’s Statement of Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art Avetisov et al. (US Pub No. 2021/0258308) discloses registering a mobile device for out-of-band authentication operations may include the transmission of various credentials to the server device.  For example, the server device may receive a public key, representations of credentials, and signed data which may be verified based on the public key.  Thus, the server device may verify data as being generated by the mobile device 101 of a user (Avetisov, page 27, paragraphs 0145-0148), Hughes et al. (US Pub No. 2006/0130004) discloses the device identifier and portable application key are then communicated to an activation service (act 254).  The activation service is a service implemented on one or more devices and is responsible for determining whether the portable application has already been bound to a maximum number of permitted devices.  This determination is made by analyzing a record of previously activated applications and checking whether the portable application key is already associated with a maximum number of permitted devices (based on the license associated with the portable application).  The activation service is also responsible for determining the validity of the portable application key.  The validity of the portable application key can be determined in Hughes, page 6, paragraph 0068), Bussey et al. (US Patent No. 8,532,640) discloses software key control system and method for mobile devices.  When a customer orders a software product, the seller issues a temporary activation key which is posted to a key registration web server.  The customer then locates the mobile device's unique device ID and accesses the web server to provide the temporary activation key.  The web server creates a registration key based on the customer's temporary activation key and device ID.  The registration key is transferred to the customer's mobile device and the customer can then register the ordered software product.  The system and method of the present invention thereby automate the sale and distribution of keys for 
mobile devices (Bussey, Abstract) and Kato et al. (US Patent No. 9,161,215) discloses auto-provision of wireless devices.  A wireless device (1) has a device identifier and a first private key generated from the device identifier.  A registration server (5) has an operator identifier and a second private key generated from the operator identifier.  The wireless device (1) transmits the device identifier to the registration server (5), and the registration server (5) transmits a subscriber identifier to the wireless device (1).  The wireless device (1) generates a shared key based on the operator identifier and the first private key, and the registration server (5) generates the shared key based on the device identifier and the second private key (Kato, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “the pre-shared key being generated at the device; verifying, by the server that the API key is valid and, if so, writing the pre-shared key and pre-shared key ID of the device to a register”, in combination with the rest of the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437